Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
  Applicant's amendment filed on 06/24/2022 has been entered. Claims 1, 4, 7-13, 15, 19, 22-24, 26, and 28-29 are pending. Claims 1, 4, 23-24, 26, and 28-29 are currently under consideration. Claims 7-13, 15, 19, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1, 4, 23-24, 26, and 28-29 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 

The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  

Claims 1 is drawn to a method of treating non-small cell lung cancer (NSCLC) in a patient suffering from NSCLC associated with one or more Epidermal Growth Factor Receptor (EGFR) mutations comprising administering to the patient an immunologic polypeptide including an EGF and a tyrosine kinase inhibitor (TKI). 

The specification does not provide sufficient guidance/direction or working examples on how to make and use the instantly claimed invention. The specification discloses inhibition of an anti-EGF antibody or a combination of an anti-EGF antibody with a TKI on EGF/EGFR pathway in PC9 cells in vitro using WB as an endpoint (Examples 1-3). The effects of anti-EGF antibodies at physiological concentrations on phosphorylation of EGFR, Akt and ERK1/2 were all observed in cultured PC9 cells. However, the specification does not provide sufficient guidance/direction or working examples on how to treat non-small cell lung cancer (NSCLC) in a patient suffering from NSCLC associated with one or more Epidermal Growth Factor Receptor (EGFR) mutations comprising administering to the patient an immunologic polypeptide including an EGF and a tyrosine kinase inhibitor (TKI). Moreover, there is no disclosure of production of a sufficient amount of anti-EGF antibody in a patient after administering an immunologic polypeptide comprising EGF. The specification does not provide sufficient evidence showing administering an immunologic polypeptide comprising an EGF and a tyrosine kinase inhibitor reduces development of TKI resistance by the NSCLC associated with any particular EGFR mutations.

The in vitro studies serves as a starting point for further studies in vivo in animal models. There is no direct correlation between an in vitro testing in PC9 cell line and an in vivo treatment in a patient. As Niu and Wang state, “Even though these cell line model systems are very useful for initial screening, results from integrated analyses of multiple omics data and drug response phenotypes using cell line model systems still need to be confirmed by functional validation and mechanistic studies, as well as validation studies using clinical samples.” (Pharmacogenomics 2015; 16(3): 273–285; Abstract). In the instant case, all the assessments of an anti-EGF antibody or a combination of an anti-EGF antibody with a TKI on inhibition of EGF/EGFR pathway were carried out in PC9 cells in vitro using WB as an endpoint, and there is no in vivo data that validate the in vitro data obtained from the PC9 cells. It is unpredictable whether administering to a patient suffering from NSCLC associated with one or more EGFR mutations an immunologic polypeptide including an EGF and a TKI reduces development of TKI resistance by the NSCLC associated with any particular EGFR mutations.

The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention.    

Due to the large quantity for experimentation necessary to administer to a NSCLC patient an immunologic polypeptide including an EGF and a TKI to reduce development of TKI resistance by the NSCLC associated with any particular EGFR mutations, the lack of directions and guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the state of the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention.

Response to Applicant’s argument 
Applicant argues that Applicant has demonstrated the ability of an exemplary recombinant fusion molecules containing CTB and EGF to generate anti-EGF antibodies in rabbits. Applicant argues that the CIMAVax- EGF conjugate was shown to produce anti-EGF antibodies in non-human primates. Applicant argues that one of ordinary skill in the art would know based on Applicant's specification that the claimed immunogenic polypeptide is able to produce antibodies in a patient. Applicant argues that Applicant has demonstrated efficacy of the claimed invention in PC9 cells, as detailed in Working Example 3 and that one of ordinary skill in the art would know that PC9 cells are a human lung adenocarcinoma cell line with a deletion in exon 19 of the EGFR gene that exhibits high sensitivity to TKIs and that the present results generated in the PC9 cell line would enable the skilled artisan to make and use the invention as presently claimed without undue experimentation. 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the reasons set forth in the rejection above. In particular, the effects of anti-EGF antibodies at physiological concentrations on phosphorylation of EGFR, Akt and ERK1/2 were all observed in cultured PC9 cells, yet the instant claims are drawn to a method of treating non-small cell lung cancer in a patient suffering from NSCLC associated with one or more EGFR mutations and reducing development of TKI resistance by the NSCLC associated with one or more EGFR mutations comprising administering to the patient an immunologic polypeptide including an EGF and a TKI. While carrying a deletion in exon 19, PC9 cells are not disclosed to have T790M mutation or any other mutations. 

Moreover, as noted above, the in vitro studies serve as a starting point for further studies in vivo in animal models. There is no direct correlation between an in vitro testing in PC9 cell line and an in vivo treatment in a patient. As Niu and Wang state, “Even though these cell line model systems are very useful for initial screening, results from integrated analyses of multiple omics data and drug response phenotypes using cell line model systems still need to be confirmed by functional validation and mechanistic studies, as well as validation studies using clinical samples.” (Pharmacogenomics 2015; 16(3): 273–285; Abstract). In the instant case, all the assessments of an anti-EGF antibody or a combination of an anti-EGF antibody with a TKI on inhibition of EGF/EGFR pathway were carried out in PC9 cells in vitro using WB as an endpoint, and there is no in vivo data that validate the in vitro data obtained from the PC9 cells.
 
Furthermore, the specification does not provide sufficient evidence showing administering an immunologic polypeptide comprising an EGF and a tyrosine kinase inhibitor reduces development of TKI resistance by the NSCLC associated with any particular EGFR mutations. It is unpredictable whether administering to a patient suffering from NSCLC associated with one or more EGFR mutations an immunologic polypeptide including an EGF and a TKI reduces development of TKI resistance by the NSCLC associated with any particular EGFR mutations. Therefore, the rejection is maintained. 

 Conclusion
No claims are allowed.  

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             July 3, 2022